Citation Nr: 1729745	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-32 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a chronic right arm disability.

2. Entitlement to service connection for a chronic left arm disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to October 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO, inter alia, denied service connection for a left eye injury, a right and left arm disability, a right knee disability, and a neck condition.  In October 2008, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In January 2011, the Veteran and her husband testified during a Board hearing before a Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

Thereafter, in August 2011, the Board remanded the claims on appeal, among others, to the agency of original jurisdiction (AOJ) for further development.  Subsequently, in a June 2012 rating decision, the AOJ granted service connection for neck and right knee disabilities.  Hence, those claims are no longer on appeal.

In November 2013, the Veteran was informed that the Veterans Law Judge who presided over the January 2011 hearing had retired from Federal service, and she was offered the opportunity for another hearing before an active Veterans Law Judge.  38 C.F.R. § 20.717 (2013) [(2016)].  Later that month, the Veteran responded in the affirmative.  Accordingly, in December 2013, the Board remanded the claims on appeal to afford the Veteran another Board hearing.

In July 2014, the Veteran and her husband testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

In March 2016, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development, to include affording the Veteran a VA examination to address the nature and etiology of the Veteran's left eye disability, and to obtain a medical opinion on the Veteran's right and left arm disabilities.  In May 2016, the AOJ obtained a medical opinion concerning the Veteran's right and left arm disability; and in June 2016, the Veteran underwent a VA eye examination.

In a July 2016 rating decision, the AOJ granted service connection for a scar on the left eyelid.  The Board notes that the Veteran has not expressed dissatisfaction with the award of service connection only for a left eye scar, and, in a June 2017 Informal Hearing Presentation, the Veteran's representative only addressed the remaining claims for service connection for right and left arm disabilities..  Under these circumstances, the Board finds that the AOJ's award of service connection resolved the left eye disability claim. 

In a July 2016 Supplemental SOC, the AOJ continued to deny service connection for the Veteran's right and left arm disability, and subsequently returned these matters to the Board for further appellate consideration. 
 
For the reasons expressed below, the remaining claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.



REMAND

Unfortunately, the Board' finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

In January 2012, the Veteran underwent a VA peripheral nerves examination.  At that time, the Veteran was diagnosed with peripheral nerve disease affecting her hands.  She was found to have moderate pain, severe paresthesias and/or dysesthesias, and severe numbness in the bilateral upper extremities.  Strength, senses, and nerves were normal; and no muscle atrophy was noted.  No scars were noted. 

The VA physician expressed that the Veteran's peripheral nerve disease had the hallmarks of carpal tunnel disease.  After consulting with a physiatrist, it was determined that further testing would better determine whether or not this was the case.  In February 2012, the VA physician provided an addendum report, and determined that the Veteran's bilateral wrist and hand numbness, tingling, and weakness were related to carpal tunnel syndrome and not to the in-service accident. 

As stated rationale, the physician noted that testing indicated no right cervical motor radiculopathy, making the Veteran's complaints more consistent with carpal tunnel syndrome.  Although there were no tests to rule out cervical spine involvement, the physician indicated that, given the 30 years since the Veteran's injury, it was not likely that the motor nerves exiting her cervical spine would be intact. 

In its March 2016 remand, the Board found that the January 2012 VA examiners' opinions were inadequate because they failed to consider of the Veteran's lay statements concerning the onset and continuity of symptomatology of her disabilities.  Specifically, the Board noted that in her July 2014 hearing, the Veteran testified that she had experienced numbness and tingling in her arms since her 1974 motor vehicle accident, and that such symptoms had worsened in recent years.  As for the claims for service connection for right and left arm disabilities, the Veteran asserted that she sustained an injury in the 1974 accident, which resulted in bilateral upper extremity symptomatology, to include numbness and pain.  

The Board instructed the AOJ to obtain an addendum opinion from the January/February 2012 VA examiner identifying all disabilities in each arm and, for each such disability, opining whether it was at least as likely as not that such disability had its  onset during service or is otherwise medically-related to service, to include as a residual of injury from the 1974 in-service car accident.  The VA examiner was specifically instructed to "consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions of record-to include the Veteran's competent assertions as to the nature, onset and continuity of right and left arm (upper extremity) symptoms."

In a June 2016 VA examination report, the VA examiner noted that the January/February 2012 VA examiner continued to be employed by VA, but that she had been assigned the case file to provide the requested medical opinion.  The VA examiner then reviewed the case file, specifically the August 2008 magnetic resonance imaging (MRI) of the Veteran's cervical spine and the February 2012 electromyography (EMG), and opined that there was no diagnosis; as such, she did not render the requested etiology opinion.

The Board finds that June 2016 VA addendum opinion does not sufficiently resolve the claim on appeal.  In this regard, the June 2016 VA examiner did not address the assessments of peripheral nerve disease and carpal tunnel syndrome already of record (to include comment on the validity of any such diagnosis), .or address the Veteran's competent assertions as to the nature, onset, and continuity of right and left arm (upper extremity) symptoms.   In this regard, the Board points out that the requirement of the existence of a current disability is satisfied when a veteran has the disability for which service connection is sought shortly prior to or at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In addition, during her July 2014 hearing, the Veteran contended that her right and left arm disability had worsened since the August 2008 MRI and the January/February 2012 EMG.  

On this record, the Board finds that a new VA examination, with appropriate testing, is warranted to obtain  further findings and medical opinion addressing the nature and etiology of the Veteran's claimed right and left arm disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA provides obtains an examination or otherwise obtains a medical opinion, it must provide or obtain one that is adequate for the purpose of the determination being made). 

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims all outstanding, pertinent records.

As for VA records, the claims file includes VA treatment records from the Los Angeles VA Medical Center (VAMC) dated through November 2015.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the Los Angeles VAMC all records of pertinent treatment since November 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Los Angeles VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated since November 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, records of private (non-VA) treatment.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the Veteran to undergo a VA peripheral nerve examination, by an appropriate physician, to obtain medical information as to the current nature and etiology of claimed right and left arm disabilities.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all disability/ies of each arm (upper extremity) currently present, or present at any point pertinent to the current claims on appeal-to include diagnosed peripheral nerve disease affecting the upper extremities -even if now asymptomatic or resolved.   If validity of any such prior diagnosis is called into question, the physician should clearly so state, and explain why.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically-related to service, to include as a residual of injury from the 1974 in-service car accident. 

In addressing the above, the examiner must specifically consider and discuss all pertinent medical and other objective evidence, to include the January 2102 VA examination report and February 2012 addendum opinion. 

The physician should also consider and discuss all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of symptoms.
 
Notably, the lack of medical treatment for or diagnosis of an arm disability during service should not, alone, form the basis for a negative opinion.  In this regard, the physician is advised that the Veteran is competent to report her symptoms and history, and her assertions in this regard should be considering in formulating requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why  

 
All examination findings/testing results, to include complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication, and all legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and her representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


